COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       Henry Earl Cosey v. The State of Texas

Appellate case number:     01-11-00309-CR

Trial court case number: 599361 (Count ll)

Trial court:               208th District Court of Harris County

        This case was abated and remanded to the trial court on July 18, 2012. In the order of
abatement, we ordered the trial court to conduct a hearing to determine whether appellant still
wishes to pursue this appeal, to grant or deny appellant’s counsel’s motion to withdraw, and, if
the motion was granted, to appoint new appellate counsel. We further ordered the trial court
clerk and the court reporter to file their respective records of the hearing no later than August 10,
2012. Nevertheless, neither the trial court clerk nor the court reporter has filed a record.
        Further, on September 10, 2012, appellant filed a “Motion for Bench Warrant” with the
Clerk of this Court, requesting that he be transported “to this court for hearing in this matter so
that [he] may give testimony.” This motion shows that appellant still wishes to pursue an appeal.
        Accordingly, we continue the abatement of this case and ORDER the trial court, within
five days of the date of this order, 1 to appoint new appellate counsel to represent appellant in this
appeal and to issue a written order of appointment, separate and apart from any docket sheet
notation. See TEX. CODE CRIM. PROC. ANN. art. 26.04(p), 64.01(c), 64.05 (West Supp. 2011);
Fowler v. State, 874 S.W.2d 112, 114 (Tex. App.—Austin 1994, order, pet. ref’d). We further
ORDER the trial court clerk to file a supplemental clerk’s record containing the trial court’s
order appointing counsel to represent appellant and the trial court’s order on “Motion to
Withdraw as Attorney of Record” (image number 53210225) no later than 10 days from the date
of this order. Finally, appellant’s “Motion for Bench Warrant” is DENIED.

Judge’s signature:/s/ Justice Terry Jennings
                    Acting individually         Acting for the Court
Date: September 20, 2012

1
       Because the trial court has previously found appellant indigent, no hearing is necessary
       and appellant need not be present at the time the trial court appoints new counsel.